DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/112,498 filed on December 4, 2020.  Currently claim 1 remains in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information is acknowledged.  

Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
verbatim identical to claim 1 of 051 patent.


Instant Application

051 Patent
Claim 1
A system for assisting a disabled user with a point of sale (POS) transaction, the system comprising:
a first touch display configured to receive a first touch input from the disabled user;
a secure processing system configured to:
store an assistance map and a non-assistance map, operate between:
an assistance mode, wherein the secure processing system maps the first touch input to a first digital input associated with the POS transaction based on the assistance map, and
a non-assistance mode, wherein the secure processing system maps a second touch input from a non-disabled user to a second digital input based on the non-assistance map, and encrypt the first digital input; and
a main processing system coupled to, and distinct from, the secure processing system, wherein the main processing system is configured to:
receive the encrypted first digital input from the secure processing system, and


A system for assisting a disabled user with a point of sale (POS) transaction, the system comprising: 

a first touch display configured to receive a first touch input from the disabled user; 

a secure processing system configured to: 

store an assistance map and a non-assistance map, operate between: 

an assistance mode, wherein the secure processing system maps the first touch input to a first digital input associated with the POS transaction based on the assistance map, and 

a non-assistance mode, wherein the secure processing system maps a second touch input from a non-disabled user to a second digital input based on the non-assistance map, and encrypt the first digital input; and 

a main processing system coupled to, and distinct from, the secure processing system, wherein the main processing system is configured to:

receive the encrypted first digital input from the secure processing system, and





Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					



May 13, 2021